COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER

Appellate case name:        Neat Home Investors, LLC, Ignacio Flores and Leticia
                            Ramirez v. Frank Grande and Suzan Grande d/b/a CJ
                            Properties

Appellate case number:      01-17-00334-CV

Trial court case number:    CI55015

Trial court:                County Court at Law No. 2 and Probate Court of Brazoria
                            County

       On February 22, 2018, we abated this appeal to allow the parties to finalize a
settlement of the matter underlying this appeal. Appellants, Neat Home Investors, LLC,
Ignacio Flores and Leticia Ramirez, have notified the Clerk of this Court that the parties’
settlement includes an agreement “whereby Flores will purchase the disputed property
from Appellees” and requires additional time to finalize. Appellants request that the
abatement be continued for “an additional 45 days to allow Appellant, Flores, and
Appellees to finalize the sale of the property.”
       Accordingly, unless the parties file no later than Thursday, November 15, 2018,
a motion to reinstate and dismiss the appeal, a motion to reinstate and proceed with the
appeal, a report advising the Court of the status of the settlement proceedings, or a response
demonstrating that a live controversy as to the merits of the appeal exists, the appeal may
be reinstated on the Court’s active docket and dismissed without further notice.
       The appeal remains abated, treated as a closed case, and removed from this Court’s
active docket.
       It is so ORDERED.

Judge’s signature: /s/ Terry Jennings
                    Acting individually       Acting for the Court

Date: October 9, 2018